 



Exhibit 10.6

FIRST AMENDEMENT TO THE FRANKLIN BANK CORP.
INCENTIVE STOCK OPTION AGREEMENT
(2004 Long-Term Incentive Plan)

W I T N E S S E T H:

     WHEREAS, Franklin Bank Corp. (the “Company”) presently maintains the
Franklin Bank Corp. 2004 Long-Term Incentive Plan (the “Plan”; capitalized terms
used but not defined herein have the meanings set forth in the Plan); and

     WHEREAS, the Company and                  (“Participant”) have entered into
an Incentive Stock Option Agreement (the “Agreement”) pursuant to the Plan; and

     WHEREAS, pursuant to Section 13 of the Plan, the Committee may amend the
terms of the Agreement without the consent of Participant, provided such
amendment does not impair the rights of Participant; and

     WHEREAS, in order to extend the period during which Participant may
exercise the Stock Option after Termination of Employment under certain
circumstances, the Company desires to make certain changes to the Participant’s
Agreement;

     NOW, THEREFORE, in order to make certain revisions desired by the Company,
the Agreement is hereby amended in the following manner:

     1.    Section 5 of the Agreement is deleted in its entirety and the
following is inserted in its place:

     “5.    Termination by Death. If the Participant incurs a Termination of
Employment by reason of death, the Stock Option shall become fully exercisable
and vested and may thereafter be exercised for (i) a period of one year from the
date of such death or (ii) the expiration of the Option Term, whichever period
is shorter. In the event of Termination of Employment by reason of death, if the
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, such Stock Option will thereafter
be treated as a NonQualified Stock Option.”

     2.    Section 6 of the Agreement is deleted in its entirety and the
following is inserted in its place:

     “6.    Termination by Reason of Disability. If the Participant incurs a
Termination of Employment by reason of Disability, the Stock Option shall become
fully exercisable and vested and may thereafter be exercised by the Participant
(or the appointed fiduciary of such Participant) until the expiration of the
Option Term. If the Participant dies within such period, the Stock Option shall
continue to be exercisable until the expiration of the Option Term. In the event
of Termination of Employment by reason of Disability, if the Stock Option is
exercised after the expiration of the exercise

-1-



--------------------------------------------------------------------------------



 



periods that apply for purposes of Section 422 of the Code, such Stock Option
will thereafter be treated as a NonQualified Stock Option.”

     3.    Section 7 of the Agreement is deleted in its entirety and the
following is inserted in its place:

     “7.    Termination by Reason of Retirement. If the Participant incurs a
Termination of Employment by reason of Retirement, the Stock Option shall become
fully exercisable and vested and may thereafter be exercised by the Participant
until the expiration of the Option Term. If the Participant dies within such
period, any unexercised portion of the Stock Option shall continue to be
exercisable until the expiration of the Option Term. In the event of Termination
of Employment by reason of Retirement, if the Stock Option is exercised after
the expiration of the exercise periods that apply for purposes of Section 422 of
the Code (a three-month period as of the date of this Agreement), such Stock
Option will thereafter be treated as a NonQualified Stock Option.

     For purposes of this Option Agreement, “normal retirement” shall mean
retirement from active employment with the Company at or after the age of 65 or
such other age as may be established by the Committee.”

[The remainder of this page intentionally left blank]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned officer of the Company has executed
this First Amendment to the Franklin Bank Corp. Incentive Stock Option Agreement
on this         day of                 , 2005.

            FRANKLIN BANK CORP.
      By:           Name:   Anthony J. Nocella        Title:   President and
Chief Executive Officer   

-3-